Citation Nr: 1425094	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-04 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 10 percent for hypertension.  

2.  Entitlement to a higher initial rating in excess of 10 percent for thoracolumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk




INTRODUCTION

The Veteran served on active duty from August 1994 to October 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Paperless Delivery of Veterans Benefits in Salt Lake, City, which, in pertinent part, granted service connection for hypertension, with a noncompensable rating assigned, and granted service connection for a thoracolumbar spine disability, with a 10 percent rating assigned.  Each rating was made effective November 1, 2009, the day following his discharge from service.  

A January 2011 rating decision granted an increased rating of 10 percent for hypertension, effective November 1, 2009.  Despite the grant, a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for higher initial rating for hypertension remains before the Board.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2014 Brief, the Veteran, through his representative, stated that his service-connected hypertension has worsened despite the use of medication.  He also asserted that his low back disability had worsened to include radiating pain from his lumbar spine down both legs.  The last VA examination for each disability was conducted in April 2011.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability and the veteran is also competent to provide an opinion that his disability has worsened.  VAOPGCPREC 11-95 (1995); Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).

In addition, the Veteran reported in a February 2011 VA Form 9 that he had an upcoming medical appointment scheduled to evaluate his hypertension and the possible related residuals.  Documentation from this appointment is not of record, thus raising the possibility that there are outstanding treatment records relevant to this claim.  The Board has a duty to obtain such records and, upon remand, the procedures outlined under 38 C.F.R. § 3.159 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private treatment relevant to his hypertension and low back disability and request that he provide releases authorizing VA to obtain all records of private treatment.  

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

2.  Obtain all VA or private treatment records identified by the Veteran.  If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

3.  Once all outstanding and available evidence has been obtained and associated with the claims file, provide the Veteran with a new VA examination to evaluate the current severity of his service-connected hypertension.  

4.  The Veteran should be afforded a VA examination with a qualified physician to determine the current severity of the service-connected low back disability.  The examiner should review a copy of this remand and all evidence in the virtual files.  All indicated testing should be conducted.

The examiner should report the range of motion of the back disability in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  

The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  

The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  The Board recognizes that this may require some degree of conjecture on the examiner's part; however, it is necessary in order to properly evaluate this disability.  

The examiner should report all neurologic impairment resulting from the service-connected back disability.  If any neurologic impairment is found, the examiner should identify the nerve(s) impaired, or seemingly impaired, and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.  If there is neurologic impairment of the extremities that is not related to the service-connected disability, the examiner should so report.  

The examiner should also ascertain whether the Veteran has experienced incapacitating episodes of disc syndrome, which episodes are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  The duration and frequency of such episodes should be noted.

Finally, the examiner should provide an opinion on the question of, given the Veteran's education and occupational background, whether his service-connected disabilities cause him to be unemployable, without regard to advancing age.  An explanation should be provided for why the examiner concluded that the Veteran was made unemployable or not by his disabilities.

5.  The agency of original jurisdiction (AOJ) should review the examination reports to ensure that they contain the information, opinions, and rationales requested in this remand.

6.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



